       Case 2:18-cv-01534-KOB Document 171 Filed 06/21/21 Page 1 of 2                   FILED
                                                                               2021 Jun-21 PM 03:28
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,        )
                             )
                  Plaintiff, )
                             ) Civil Action File No.
                             ) 2:18-cv-1534-KOB
   v.                        )
                             )
CHUBB CUSTOM INSURANCE       )
COMPANY,                     )
                  Defendant. )


                   PLAINTIFF’S EXPERT WITNESS LIST



      Comes Now the Plaintiff in the above styled cause and files its Expert

Witness List as follows:

      1. Chuck Howarth of The Howarth Group, 137 Third Avenue, North,
Franklin, Tennessee 37064 (615) 406-0834.

     2. Arthur Grandinetti, Grandinetti Consulting, LLC, 1250 State Roue 387,
Marion, Kentucky 42064. (239) 322-0936

     3. Sarah Grandinetti, Grandinetti Consulting, LLC, 1250 State Roue 387,
Marion, Kentucky 42064. (239) 322-0936

      4. Thomas E. Irmiter, Forensic Building Science, Inc., 2168 Juliet Avenue,
St. Paul, MN 55105. Direct: 651-703-3066 Main: 651-222-6509


            Respectfully submitted this the 21st day of June, 2021.
       Case 2:18-cv-01534-KOB Document 171 Filed 06/21/21 Page 2 of 2




                                              Respectfully submitted,

                                              /s/ Gary V. Conchin______________
                                              Gary V. Conchin (ASB-1263-C56G)
                                              Attorney(s) for the Plaintiff
Gregory Brockwell, Esq.                       CONCHIN, COLE and JORDAN
Jason R. Smith, Esq.                          2404 Commerce Ct SW
2100 1st Ave. N., Ste. 300                    Huntsville, AL 35801
Birmingham, AL 35203                          (256)705-7777 (Phone)
greg@brockwellsmith.com                       (256)705-7778 (Fax)
jay@brockwellsmith.com                        gary@alainjurylaw.com


                           CERTIFICATE OF SERVICE

       I certify that I have on the 21st day of June, 2021 served a true and correct
copy of the foregoing to counsel for all parties in this matter via electronic mail
using the federal online filing system for this District.

Michelle A. Sherman, Esq.                     Mark Hess, Esq.
Wayne D. Taylor, Esq.                         HAND, ARENDALL
MOZLEY, FINLAYSON                             2001 Park Place, N. Ste. 1200
and LOGGINS, LLP                              Birmingham, AL 35203
1050 Crown Pointe Pkwy., Ste. 1500            mhess@handarendall.com
Atlanta, GA 30338
msherman@mfllaw.com
wtaylor@mflaw.com

David A. Lee, Esq.
PARSONS, LEE & JULIANO, P.C.
600 Vestavia Parkway, Ste. 300
Birmingham, Alabama 35216
dlee@pljpc.com


                                              /s/ Gary V. Conchin______________
                                              Gary V. Conchin (ASB-1263-C56G)
